MEMORANDUM **
Sol Jaffe appeals pro se from the district court’s order denying his motion to reconsider the dismissal of his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated during the course of his litigation of a child support dispute. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion to reconsider, United States v. Nutri-cology, Inc., 982 F.2d 394, 397 (9th Cir.1992), and a dismissal for failure to comply with a court’s order to amend the complaint to comply with Rule 8, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996). We affirm.
The district court did not abuse its discretion in denying Jaffe’s motion because he did not demonstrate mistake, new information, or any other legitimate basis for relief. See Fed.R.Civ.P. 60(b); Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 (9th Cir.1992).
To the extent Jaffe appeals the underlying dismissal of his action, we conclude that the district court properly dismissed Jaffe’s action because he was given an opportunity to amend his complaint, and failed to include additional, specific allegations concerning the actions of the individually named defendants. See Fed.R.Civ.P. 8(a) (a pleading which sets forth a claim must contain “a short and plain statement of the claim showing that the pleader is entitled to relief”); McHenry, 84 F.3d at 1177 (a district court may strike a pleading if a complaint “is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading,” and the judge has already issued an order for a more definite statement which order was not complied with).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.